Exhibit 10.2 BOARD OF DIRECTORS- RETAINER AGREEMENT This agreement made as of September 6, 2007 between Sequiam Corporation, with its principal place of business at 300 Sunport Lane, Orlando, FL 32809 (“Sequiam”) and Jake Smith, with an address of 17367 Cardinal Drive, Lake Oswego, OR 97034, provides for director services, according to the following: I. Services Provided Sequiam agrees to engage Jake Smith to serve as a member of the Board of Directors (the “Director”) and to provide those services required of a director under Sequiam’s Articles of Incorporation and Bylaws (“Articles and Bylaws”), as both may be amended from time to time and under the General Corporation Law of California, the federal securities laws and other state and federal laws and regulations, as applicable. In addition, Sequiam agrees to engage Jake Smith to serve as the Chairman of the Audit Committee and as a member of the Compensation Committee. II. Nature of Relationship The Director is an independent contractor and will not be deemed an employee of Sequiam for purposes of employee benefits, income tax withholding, F.I.C.A. taxes, unemployment benefits or otherwise. The Director shall not enter into any agreement or incur any obligations on Sequiam’s behalf. Sequiam will supply, at no cost to the Director: periodic briefings on the business, director packages for each board and committee meeting, copies of minutes of meetings and any other materials that are required under Sequiam’s Articles and Bylaws or the charter of any committee of the board on which the director serves and any other materials which may, by mutual agreement, be necessary for performing the services requested under this contract. III. Director’s Warranties The Director warrants that no other party has exclusive rights to his services in the specific areas described and that the Director is in no way compromising any rights or trust between any other party and the Director or creating a conflict of interest. The Director also warrants that no other agreement will be entered into that will create a conflict of interest with this agreement.
